Matter of Georgianna N. v Carmen V. (2020 NY Slip Op 03997)





Matter of Georgianna N. v Carmen V.


2020 NY Slip Op 03997


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Oing, Singh, JJ.


11838 -80/13

[*1] In re Georgianna N., Petitioner-Appellant,
vCarmen ., et al., Respondents-Respondents.


Law Office of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), for appellant.
Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for respondents.
Andrew J. Baer, New York, attorney for the child, Albert G.
Larry S. Bachner, New York, attorney for the child, Linda Rose G.

Appeal from order, Family Court, New York County (Pamela Scheininger, Referee), entered on or about February 1, 2019, which dismissed petitioner grandmother's petition seeking an order of visitation with her two biological grandchildren, unanimously dismissed, without costs, for lack of subject matter jurisdiction.
This case should have been dismissed for lack of continuing jurisdiction under Domestic Relations Law (DRL) 76-a[1][b] as the parents and children no longer reside in New York, but in Florida (see Matter of Kevin McK. v Elizabeth A.E., 151 AD3d 600, 600 [1st Dept 2017], lv denied 32 NY3d 944 [2018]). In view of our dismissal on this basis, we need not reach the balance of appellant's arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK